EU strategy towards Belarus (debate)
The next item is the report of the Council and the Commission on the strategy of the European Union towards Belarus.
President-in-Office of the Council. - Mr President, the situation in Belarus and what we should do and how we can help will, I think, without doubt be at the centre of the Council's attention during the Czech presidency.
Let me start here on a positive note. We have noted with satisfaction the steps taken by Belarus in the past few weeks, including the registration of the 'For Freedom' movement, the printing and distribution of independent newspapers like Narodnaya Volya or Nasha Niva, the round table on the regulation of internet with the OSCE Representative on Freedom of the Media and the announcement of the start of expert consultations with OSCE/ODIHR on improving electoral legislation.
These steps go towards fulfilling the criteria expressed by the EU as a condition for maintaining the suspension of the visa ban beyond the initial six-month period. The EU has stressed the importance of moving on these issues in its contact with the Belarus administration.
Ahead of the sanction review - where we have to take a decision by early April - we will continue to use all political contacts, including bilateral contacts, to encourage Belarus to move forward on the problematic points which were identified in the Council conclusions of 13 October with further substantial steps. As a further sign of encouragement, our presidency intends to hold another foreign minister troika with Belarus on the margin of the January General Affairs and External Relations Council.
We will also continue to monitor the general situation of human rights and fundamental freedoms in the country, with a special emphasis on the regulatory environment of NGOs and the media. We are also closely discussing and exchanging views and information with the various opposition representatives and other persons in Belarus, people like Mr Alexander Milinkievich, Mr Kosolin and others.
Belarus, as we know, is included as one of the six Eastern Partnership countries, a move aimed at creating positive development trends in our eastern European neighbourhood. The participation of Belarus will depend on its domestic development. We plan to launch the Eastern Partnership at summit level in Prague in May and the decision of the day was also selected just when this six-month period ends and we can make an evaluation. So the issue of whether Mr Lukashenko will be invited is one where no decision has been made yet.
We firmly believe that we need to be constructive with Minsk now; let us say, that is a strategic imperative. We of course remain realistic and do not expect any dramatic changes, but we believe that Mr Lukashenko's search for balancing relations with Moscow can provide an opportunity. But also we are a community of certain shared values and we need to keep the leverage in our hands. It is in our joint interest to use this opportunity to further encourage the positive dynamics in Belarus in this respect.
Member of the Commission. - Mr President, it is a great pleasure for me to speak to you about Belarus because positive progress has been made, which we were very happy to see. Belarus is very high on our agenda, but not solely because it is one of the countries hit hard by the current financial crisis in the region. There is also a unique opportunity for us to really begin a new chapter in our relationship with Belarus.
We are now half-way through the six-month suspension of sanctions against Belarus that was the decided at the meeting of EU foreign ministers on 13 October 2008. As this suspension will end on 13 April 2009, now is the time to make the first assessment of whether Belarus is moving in the right direction and whether we can therefore extend the suspension and take further positive action towards Belarus.
The 13 October General Affairs and External Relations Council was very clear that the positive progress which began with the release of the remaining political prisoners in August would have to continue for the suspension to be extended. The areas in which we need to see further and sustained progress are: no further political arrests or imprisonments; cooperation with the OSCE/ODIHR on reforms to electoral legislation; progress on media freedom; better operational conditions for NGOs and no harassment of civil society; and serious progress on the freedom of assembly.
We have seen some progress in the last three months. For example, the ban on two major independent newspapers has been lifted and they have now even resumed printing and distribution. Secondly, 'For Freedom', Mr Milinkievich's organisation, has been allowed registration and, thirdly, there will be consultations between Belarus and the ODIHR on 22 January on electoral reform. This progress has been in direct response to requests made by the Commission in early November and we find it encouraging.
However, we still need more progress if we are to begin a new era in our relationship and if we are also to confirm the suspension. We need to see progress on media freedom, including internet freedom and the accreditation of foreign journalists. We also need to see easier registration procedures and working conditions for NGOs and the lifting of the restrictions on the freedom of NGO activists - like, for example, Mr Barazenka - and we need to see further evidence that peaceful demonstrations can take place freely and without participants fearing arrest.
Progress is, however, a two-way street. If Belarus can make this serious progress, then I think it is also essential that we reciprocate with a significant package of measures. The Commission has been working on proposals for such a package, which could include the following: an extension of the technical dialogues which began a year ago, on energy, transport and environment to other areas; a symbolic increase in the ENPI allocation for Belarus to back these talks; helping Belarus to adjust to the new economic challenges it is currently facing and extending eligibility for EIB and EBRD loans to Belarus; intensifying contacts: on 26 January the troika will meet with Foreign Minister Martynov on the margins of the GAERC, where I intend to say clearly to Mr Martynov what exactly the EU expects from Belarus and what we have on offer; and, naturally, intensification of civil society dialogue.
At this juncture, I believe all efforts should be pooled and meetings that MEPs could have in Minsk with Belarusian parliamentarians, for example, would also be most useful.
A further issue for reflection is the potential to open negotiations on visa facilitation and a readmission agreement. On this issue, the ball is in the Council's court, and it is clear that Belarus still has further progress to make. But we, the Commission, stand ready to kick-start work and contribute to negotiations as soon as the ministers acknowledge that sufficient progress has been made.
Finally, we stand ready to develop the full range of our ENP and Eastern Partnership offer for Belarus. This would comprise the unblocking of the PCA and a significant increase in our assistance.
After 13 April, should ministers assess that sufficient progress has been made, the decision will be made as to whether to confirm the suspension of sanctions. Should Belarus's progress be great enough to warrant this, we are indeed ready to reciprocate and I hope that we could then really open up a new chapter in relations with Belarus.
on behalf of the PPE-DE Group. - (PL) Mr President, Commissioner, President-in-Office, the main occasion for today's debate is the first half of the six-month suspension of sanctions against Belarus, which happens to be this week. Our half-way review of relations between that country and the European Union has been received with positive caution by this House, with appreciation for the changes that have taken place in Belarus.
Above all we would like to express our satisfaction that the 'For Freedom' movement led by Aleksander Milinkievich has been legalised, and that the independent newspapers Narodnaya Volya and Nasha Niva have been legalised and allowed into the state distribution system. At the same time, however, we still condemn the fact political prisoners freed over the past years have not had their full rights restored, and one protesting student was unlawfully arrested during his pre-trial period.
We would like to stress that essential conditions for permanently lifting and normalising European Union-Belarus relations are changes in electoral law, repeal of the restrictive media laws and changes to the criminal code to prevent its abuse against the democratic opposition and independent journalists. In this context we would encourage the authorities in Belarus to work in close cooperation with the OSCE and the Belarus Journalists' Association. We appreciate the preliminary meetings that have been held regarding both these matters, but we urge permanent cooperation with foreign experts and representatives of civil society in Belarus.
In the resolution being debated today we also intend to urge the Belarus authorities to lift restrictions on the activities of political parties, non-governmental organisations and to legalise more independent media. This, however, will not be a one-way street. We also call upon the European Commission and the Council to be quicker in reducing the price of EU entry visas and to increase investments by the European Investment Bank in energy infrastructure, particularly transit infrastructure, in Belarus. I would like to stress that the European Parliament will again urge the Commission to secure financial support for Biełsat TV, and the authorities in Belarus to recognise the Union of Poles in Belarus headed by Angelika Borys as the only lawful representative of the country's largest ethnic minority.
You seem to be a busy man, but you managed to take the floor in the last minute.
on behalf of the PSE Group. - (LT) Good fences make good neighbours. That is an old English saying. Today, thinking about neighbouring countries, it would be more appropriate to say that low fences or no fences are better.
At the juncture of the 20th and 21st centuries, with increasing tendencies towards authoritarianism, Belarus became the odd sick man of Europe. The country slid into self-isolation and isolation, as the fences surrounding it grew ever higher. Due to human rights abuses there was no place in the European Council for a state at the centre of Europe.
Last year gave us hope that relations between the European Union and Belarus can change and that the fences I mentioned can be lowered. Here mention has been made of the small steps which Minsk has taken in the right direction in terms of political prisoners, the registration of parties and the registration of newspapers. We might also mention the future opening of a European Union representation. I share the cautious optimism of both the Commission Member and the Minister and feel that the skies are clearing, but that there are still many clouds. Here our colleague Mr Protasiewicz has already mentioned both media freedom and real conditions allowing the formation of political parties, and the country is generally also on the brink of great economic and social changes. Reforms should look to the future and make the lives of ordinary people easier.
I think that the European Union should also go down the road of mutual understanding. Firstly by destroying or at least lowering the financial fences of visa requirements, which prevent people from communicating so much.
Belarus has taken the decision to build a new nuclear power plant which will probably appear quite close to Lithuania's capital Vilnius. Several such power plants are planned for the region in Lithuania, Estonia and Poland. There needs to be dialogue among all these and other states and constant consultations, so that we avoid misunderstandings, damage to the environment and disregard for the interests of other countries. Brussels should watch carefully how Minsk implements the IAEA's recommendations, conventions on nuclear security, and defend the interests of European Union countries.
I do not think that Belarus will make any real progress unless the wall between official institutions and people there is torn down. The government should be interested in talking to and negotiating with the opposition, NGOs, unions and youth organisations. In a few months the European Parliament will submit recommendations as to whether we should continue tearing down that fence, or build an even higher one. If we fail to take advantage of this chance, people on both sides will be disillusioned. The ball, as they say, is in Minsk's court.
on behalf of the ALDE Group. - (PL) The signals coming from Belarus are not always clear-cut. Political prisoners have been freed, two independent newspapers have been allowed into the official distribution network and the 'For Freedom' movement led by the opposition presidential candidate Alexander Milinkievich has been registered. The Commissioner has mentioned this. On the other hand, however, members of the opposition are being re-arrested, and many of the released prisoners have had their rights restricted. There are dozens of newspapers waiting for authorisation like that granted to the two mentioned above, and numerous non-governmental organisations and political parties are constantly struggling to be registered or live under the threat of having their registration withdrawn. Monks and nuns are expelled, and the death penalty still exists.
We cannot turn our backs on Belarus. I do not, however, believe that the time has come to start dialogue between this parliament and that of Belarus. What we need to do is significantly reduce and simplify the procedures for issuing visas to citizens of Belarus, although this should obviously not apply to those who have good reason to be kept out of the European Union.
We also need to provide effective support, including financial support, for institutions which are important to setting up and developing civil society, such as independent non-governmental organisations, political parties and an independent press. We also need to raise the issue of worker's rights in Belarus. Today there is no permanent employment outside government structures - everybody works on one-year contracts only. This gives the employer, and therefore the state, great clout over practically the whole of society.
The Eastern Partnership Initiative also opens new opportunities for the present authorities in Belarus. However, the country's modernisation and its alignment with European political standards must proceed in the context of dialogue between the authorities and the democratic opposition in Belarus.
on behalf of the UEN Group. - (PL) Madam Commissioner, President, recently we have been passing resolutions on Belarus every three months. It is not inflation, but evidence of proper monitoring of what is happening in this country which neighbours Poland, and therefore the European Union.
Is the progress of democratisation in Belarus satisfactory? No. Is this cause to turn our backs on Minsk again? No. We need to keep pressing for democratic freedoms and standards, freedom of expression, democratic values, while at the same time patiently giving Belarus the green light as a country and a society we would like to see draw closer and closer to the European Union. Belarusians are Europeans, and Belarus is an integral part of the old continent, the culture of Belarus is part of European culture.
Today the noblest Belarusians are fighting for human rights, for democracy, for religious freedom. But let us not push the less noble into the hands of Moscow. That would be unimaginative and stupid, it would be irresponsible, it would be worse than a crime - it would be a delusion. We have to do two things at the same time - to keep an eye on Lukashenko so that he does not persecute Catholic priests from Poland, for example, shut down newspapers or persecute members of the opposition, while at the same time supporting the Belarusian state as a state, to prevent it from being increasingly drawn into the Russian sphere of political, economic and military influence.
on behalf of the Verts/ALE Group. - (DE) I welcome the Czech presidency headed by vice-premier Alexander Vondra. By registering the democratic opposition Movement for Freedom, led by Alexander Milinkevich, and releasing political prisoners, the Belarusian Government has sent out signals that it is becoming more open. Now comes the test of whether a genuine will to change and to resume relations with the EU lies behind the readiness to engage in dialogue.
We want to see Belarus find its place in Europe; we have been waiting a long time for this and are prepared to resume relations, but only on clear conditions, chief among which is respect for human rights. This goes not only for freedom of the press and of expression, but also for the entire political, social and private life of every individual. The electoral fraud and the attacks on the opposition have not been forgotten, and we are following developments very closely.
In October, we decided to suspend the entry ban for President Lukashenko. For its part, Belarus needs to permit entry to European delegations, too, to enable debates with opposition members.
Experience has taught us that all dictatorships come to an end!
on behalf of the GUE/NGL Group. - (CS) Ladies and gentlemen, Belarus is the last European country with which the European Union does not have an agreement on mutual relations. This anomaly could soon end, as indicated by the proposed strategy of the Council and the Commission on Belarus. Moreover, the several months' trial period is drawing to a close. The Belarusian leadership may enable changes leading to greater democracy and freedom, and the European Union will offer cooperation and the normalisation of relations. This should be the aim. However, the art of diplomacy is to see things in a broader context and to package one's requirements accordingly. Almost every change in recent years has taken place in a global context. Today we are experiencing a fundamental change in the situation. The two decades of the experiment of US domination are coming to an end, to be replaced with a multipolar concept that may also lead to conflict. What we can see going on around us are the events accompany a shift in the distribution of power. New and resurgent centres are defining themselves in relation to their competitors and shaping their spheres of influence. Belarus, together with Ukraine, Moldova and the Caucasus, form a zone which is the subject of a hard fight between Russia on the one hand, and the United States and the European Union on the other. It would be absurd to deny this, even if the war is being waged under a banner of fine slogans such as freedom, democracy and human rights. The true values at stake are energy, money and military strategy. If the main global players, including the European Union, are willing to respect the newly emerging geopolitical...
(The President cut off the speaker.)
on behalf of the IND/DEM Group. - (NL) Mr President, Belarus was going to be immune to the worldwide financial crisis. This overconfident prognosis is now costing Mr Lukashenko dearly at the beginning of 2009. His government is in critical financial trouble. Minsk has been knocking on the door of the IMF, Moscow and even Washington for billions in credit. The IMF's condition was the devaluation of the Belarusian rouble by no less than 20.5% on 2 January. Today, the Belarusian citizens are visibly filled with fear, and understandably so, if one realises that the average monthly salary has suddenly dropped from USD 400 to USD 333, the dollar being, alongside the euro, a much-desired currency in Minsk and far beyond today.
Might this decline in the Belarusian economic position put paid to the chance of a new domestic and foreign orientation of the Lukashenko Government? This is certainly not an imaginary risk, because, quite apart from the current financial problems, a cosmetic change of course on the part of Mr Lukashenko in the direction of the West is just as plausible. In that case, the powerful president would simply replace his strategy of simulated integration with Russia with simulated rapprochement to the European Union. The forthcoming gas negotiations with Russia could well give such simulation an extra boost.
The European Union should use a balanced strategy to resist an undesired political scenario of this kind in Minsk. To this end, all European institutions need to contact all Belarusian institutions, including the state authorities, the opposition forces, civil society, and even the non-working population. This is an inspiring European goal which hopes to develop, and build bridges in, contacts with all sections of Belarusian society.
(IT) Mr President, ladies and gentlemen, I think that there are no longer any reasons for maintaining any kind of sanctions against Belarus. There we see a country which is undoubtedly undergoing a crisis, like all the countries of Europe, and in any case it is a country which permits the right to property, a country which until a few months ago was experiencing a growth rate of 8% and which did not prevent foreigners, including Europeans, from buying land or houses, even if this was through Belarusian companies.
Further, with regard to religious freedom, a little while ago Cardinal Bertone went to Belarus and relations of mutual respect were certainly forged between the state of Belarus and the Vatican. Political liberties, above all, are important, and there has been talk of some prisoners, but in fact this relates to three political prisoners who have been released.
We are also talking about political elections, and certainly there is not the comprehensive freedom that we experience in western elections, but it is certainly true that television time and, in some cases, even contributions have been granted by the state to all the candidates. We also know that in the next few weeks some newspapers - independent newspapers - will have the opportunity to start up and be distributed.
I think that it is strategically in Europe's interests to open up to Belarus, precisely because Belarus is a very important element between Europe and Russia. Let us remember that there is a strong Catholic minority, which brings it closer to neighbouring Poland and the rest of Europe and makes the country a strategic ally with regard to the rest of eastern Europe. It is strange that today there is talk of Turkey's entry into Europe, when Belarus has a much stronger and more significant partnership role with Europe.
(HU) Mr President, it is difficult to move forward from the stalemate in relations between the European Union and Belarus. The growing external pressures in recent times, the weakening friendship between Russia and Belarus, the fear engendered by the Russia-Georgia conflict and, not least of all, the world economic crisis are contributing in part to this situation.
The country led by Lukashenko is for the first time asking Europe for something: The release of political prisoners, the registration of a movement and the start of a dialogue with independent journalists indicates that Lukashenko is in his own way trying to open the doors to Europe. Beyond these superficial steps, Minsk needs to offer still more in the way of a true rapprochement.
It is appropriate that the EU should make use of the current, albeit meagre, opportunities. The European Union could be able for the first time to influence the political situation in Belarus and therefore the policy Brussels adopts is far from indifferent. We need to maintain the critical approach and system of conditions now in place. We need to pay close attention, because it is hard to imagine that Lukashenko and his administration could change radically.
The concrete steps taken and planned by the EU are important. Our task is to support and help unite the NGOs and the opposition fighting for change. We need to demand reforms in the area of legislation as well, and here I am thinking of the criminal code and of press and electoral legislation. In the interests of the quality of the European Union's Belarus policy and in order to safeguard the process of democratisation, the European Parliament must continue the monitoring by the Council and the Commission.
The countries of the region, including Ukraine, have also demonstrated that without clear criteria and their fulfilment no democratic development is possible, for anything else would be simply creating the illusion of democracy. The proposed EU strategy is critical and constructive, and I therefore give it my unreserved support.
(PL) Mr President, Commissioner, I would like above all to positively underline the fact that minister Alexandr Vondra is attending this evening's debate in this House. I believe it shows the importance that the Czech Presidency attaches to European Union foreign policy.
Today we are analysing European Union strategy towards Belarus and the strategy of openness pursued over the past few months. I believe that the results of this strategy are positive, as the draft report of the European Parliament demonstrates.
As a result, a Permanent Representation of the European Commission has been set up in Minsk. We are receiving positive signals regarding increasing freedom in Belarus, such as the registration of Alexander Milinkievich's 'For Freedom' movement and the publication and registration of the two independent newspapers Narodnaya Volya and Nasha Niva. And there is the declaration by Belarusian Minister for Foreign Affairs Syarhei Martynau's declaration of the country's positive view towards the EU's Eastern Partnership initiative. I would also like to point out that the government of Belarus did not recognise the self-professed declarations of statehood by the governments of Southern Ossetia and Abkhazia. These are positive signals which without doubt are also the result of the European Union's attitude to Belarus.
That is clearly what our draft resolution is all about: we are still dealing with restrictions on human rights and personal freedoms in Belarus. It is not a liberal democracy in the European meaning of the word. I agree fully with the scenario presented today by Commissioner Ferrero-Waldner that a permanent lifting of sanctions could be possible if Belarus broadens the range of freedom, of citizens' rights, and liberalises its economy. The European Union's increased presence in Belarus, in my view, guarantees greater liberalisation and democratisation there.
I would just like to point out to the honourable Member that a representative of the Council is always present at these debates, so this is not a special event, although we obviously appreciate the presence of Deputy Prime Minister Vondry.
(PL) Mr President, EU-Belarus relations depend on both sides. Good on both sides will bring dialogue, a real neighbourhood policy and an Eastern Partnership. Partnership cannot be built on prohibitions and sanctions, which is why I am pleased to note the European Commission's latest initiative aimed at improving relations with Belarus. It must be said objectively that Belarus has also done a great deal towards rapprochement. Evidence of this is the registration of the 'For Freedom' movement, allowing opposition papers to be printed and distributed, and the country's openness to the Eastern Partnership Initiative.
The European Union's expectations go further, and there are clearly grounds for this, just as there are grounds for Belarus' many expectations. For example, if the authorities in Belarus are being asked to end the practice of requiring exit visas for its citizens, in particular children and students, why does the European Union not simplify and liberalise visa procedures in relation to the citizens of Belarus? These issues are particularly important to the residents of border regions, who have cultural and family ties (...)
(The President cut off the speaker.)
(NL) Mr President, this evening, we are debating the EU's policy in respect of Belarus, a policy in which democracy and respect for human rights take centre stage.
I should like to focus on one specific area, namely the travel ban for children, without, of course, prejudicing any of the other relevant aspects that have already been mentioned this evening. You are probably aware that children, victims of the Chernobyl disaster, have been paying regular visits to the Netherlands and other EU countries for years, in order to recover from the effects of this disaster. The children involved are, of course, children who were born long after that disaster struck - they are now about the same age as I was when that disaster struck 22 years ago - but they are still experiencing the effects on a daily basis, as is evident from the statistics for thyroid gland complaints, cancer, and suchlike. Every year, some 30 000 Belarusian children are welcomed in 21 countries by host families, voluntary organisations and churches.
In October 2008, it was reported that Belarus, via a decree, would stop these children's trips and would prohibit these children to travel abroad, which would put a stop to the Christmas holidays, therefore. Partly under pressure from the European Union, the Council of Europe and a number of Foreign Affairs Ministers, including our Dutch Minister Verhagen, this decree was temporarily suspended between 20 December and 20 January, enabling a number of children to come over on holiday after all, but no provisions have been made for the time after 20 January. It is, therefore, high time we changed this temporary suspension into a structural, EU-wide solution so that Belarusian children and the European host families are no longer kept in the dark as to whether their trips can go ahead or not. Ideally, we would like to legislate on behalf of all Member States in one fell swoop rather than, as is currently the case, via bilateral negotiations, 27 times over.
In our resolution, we would therefore urge the Czech Presidency to negotiate with the Belarusian authorities about an EU-wide solution.
(ET) Ladies and gentlemen, Belarus's road to Europe must be one of dialogue and compromises.
The Belarus resolution passed last year emphasised the need for a firm and conditional, yet positive policy. The advances that have been made in the areas of energy, the environment and transport are the result of that work.
There are, however, problems to which we must not turn a blind eye. Democracy is vital. As members of the European Parliament, we must not tolerate the persecution of Belarusian opposition leaders, the limitation of freedom of the press and freedom of speech and the violation of citizens' fundamental rights. No democratic country can function without a strong civil society.
Thus we must offer comprehensive support to organisations that aim to defend human rights, promote democracy and mobilise the country's citizenry.
I commend the Belarusian authorities' decision to register Mr Milinkevich's citizens' association For Freedom. This is, however, only the beginning, as Naša Vjasna, which has a human rights agenda, and several other organisations devoted to the development of democracy also await registration.
Lastly I would like to mention visa arrangements. A visa facilitation agreement must be concluded between the European Union and Belarus. The road to Europe must be open. An expensive visa and strict regulations do not punish the regime, but the population. I have said this repeatedly, and will say it again today. Let us reach out a European hand to welcome the Belarusian people.
(PL) Mr President, the European Parliament has repeatedly addressed the issue of Belarus, the last dictatorship on the European continent. Problems are still caused for Catholic priests wishing to conduct services, and the rights of ethnic minorities are not respected. In particular, the democratically elected leadership of the Union of Poles in Belarus, headed by Angelika Borys, is not recognised. Arrests and searches of the offices of opposition activists and human rights activists continue. Independent journalists are still being persecuted.
Change is on its way, however, albeit very slowly. The 'For Freedom' movement has been registered, and two opposition newspapers have been allowed to be printed and distributed. The Minister of Foreign Affairs of Belarus responded positively to the Eastern Partnership Initiative and expressed interest in becoming involved in it. This gives us cautious hope of an improvement of the climate in mutual relations, and the fulfilment of the Commissioner's proposal.
Mr President, given that external relations is one of the key priorities of the Czech presidency, I would ask the presidency of the Council to outline what moves it would consider taking to encourage the Belarusian Government to lift its international travel ban on children travelling to EU Member States for rest and recuperation programmes. I urge the new Czech presidency to negotiate a pan-European agreement allowing Belarusian children affected by the Chernobyl disaster to travel to any Member State within the EU.
I have, with my colleagues, added paragraph 10 to the present European Parliament resolution to this effect. In August of last year, the Belarusian Government announced it was outlawing overseas visits after one child refused to return home following a trip abroad.
The Irish Government managed to secure an exemption which allowed children to travel to Ireland this Christmas, but many other children still have to secure exit visas to leave Belarus in order to participate in rest and recuperation programmes. Some 1 000 Irish families host Belarusian children in their homes every summer and at Christmas, which often includes medical assessment and in some cases treatment.
While I welcome the Belarusian authorities' decision to temporarily lift the travel ban on a number of victims of the Chernobyl disaster, I would urge the presidency to keep the pressure on so that an EU-wide agreement can be secured in the near future, giving Belarusian children the freedom to travel to anywhere within the EU.
I have also raised the international travel ban with you, Commissioner, and in your response to my letter you said that representations had been made both through the European Commission delegation in Minsk and also most recently during the visit to Minsk in early November by the RELEX deputy director-general. I would like to ask you if you have an update on EU advocacy efforts to have this oppressive ban lifted.
(PL) Mr President, Commissioner, the gradual revival of relations with Belarus and our readiness for dialogue with its government are a step in the right direction. I am also positive about the Czech Presidency's announcement today of a meeting of the Council with a representative of Belarus at a diplomatic summit this month.
I am also pleased to see the attempts to include Belarus in the Eastern Partnership Initiative. Decisions taken at EU level should be felt primarily by the citizens of Belarus, even if it is at the level of visa policy. Given the present gas crisis in Europe, it must be underlined that Belarus has proved a particularly stable partner as regards the transit of gas supplies to the European Union. Constructive dialogue and improved bilateral relations, which should be clearly based on the principles of democracy and respect for the rights of people, are in the interest of both sides.
- (SK) Even though positive progress has been made in Belarus, we must maintain very close communications with representatives of the Belarusian opposition and with our friend Alexander Milinkievich.
Europe should support economic reform in Belarus. However, this support must be made conditional on specific terms and requirements. These should include a requirement for greater media freedom. The media must be free to operate within the law and publish their material in the country. Greater freedom for the running of political parties and non-governmental organisations is vital for democracy.
Our debate today also shows that we all want a democratic Belarus to return to Europe, but without Lukashenko. The EU has a great opportunity, if it becomes involved in the promotion of democratic values, to win Belarus over and to free it from the Russian embrace.
(IT) Mr President, ladies and gentlemen, after years of complicated relations we are seeing some timid steps in the right direction, with the recognition of the movement led by Mr Milinkiewicz, the authorisation of various newspapers that are not pro-government, and the first signs of willingness to discuss the recommendations made by the OSCE/ODIHR. The road still to be travelled is, however, not just long, but extremely long.
The hope is that a new passage can be initiated in relations between the EU and Belarus; the tale of MEPs from our delegation having visas refused is quite embarrassing, and we hope that this is now just a bad memory. Like Mr Burke, I call for a commitment on one point from the Commission and the Council at the next joint meetings: a clear, joint definition of the rules relating to stays for health purposes by Belarusian children with European families. In recent years, Belarus has often, too often, dealt with this issue in a superficial or inflexible manner, literally giving a slap in the face to the host families and, unfortunately, also to the children and young people involved in the aid and solidarity projects.
(RO) I welcome the declaration from the Council and the Commission and agree that Lukashenko's authoritarian regime must be monitored closely. At the same time, I feel that we need a long-term vision which envisages a future Belarus, post-Lukashenko, which is democratic and prosperous.
The European Union must apply an intelligent strategy with regard to the Belarusian people and society and not only with regard to the temporary government in Minsk. History has proven that isolation and external sanctions help maintain dictatorships. We should do the opposite: offer Belarusians the widest possible opportunity to study in the European Union, to travel and work here for short periods and to come into contact with European values and our economic and cultural achievements. This is the only way in which we will whet the appetite of these people for our values and facilitate the transition process which the country will go through.
I would like to conclude by saying to Mr Fiore that the appearance of the candidates on television during the electoral campaign is of no significance because, as Stalin said, the only thing that matters is the person counting the votes.
(PL) Mr President, Commissioner, Minister, all of us at this plenary session would like Belarus to observe the principles of democracy, human rights and freedom of association, as well as freedom of expression, and to stop the violent persecution of its own citizens and ethnic minorities. Unfortunately our list of demands is quite long, and it seems unlikely that they will be completely fulfilled in the near future. However, we cannot stop fighting for the values on which the European Union is founded.
The policy of sanctions against Belarus started out as a fiasco. Let us hope that a change in the EU's political strategy towards Minsk will bring success. However, this will not be easy due to the fact that the parliamentary elections in Autumn 2008 were falsified by Lukashenko.
The main way to democratising Belarus society is by education, free media and contacts between citizens of the EU and Belarus. We should set up a special programme of grants for young people from Belarus to study in the European Union, which will reap great benefits in the future.
(RO) We have before us three motions for a resolution, from 21 May, 9 October and 7 January. Progress can be seen in terms of the declarations made by the European Union's members.
However, I certainly consider and support any declaration capable of introducing more democracy in any country, all the more so if we are talking about a neighbouring state like Belarus. I think that two very important things are needed, as my fellow Members have also mentioned before me, or we could do this simply to support mutual trust and transparency. Firstly, we need to demonstrate maturity and make it easier for citizens from the state of Belarus to have access and come to the European Union to have contact with the European Union's values, with what the European Union stands for, with the European Union's politics, with everything that we represent. Secondly, Belarus must become as soon as possible a state which does not have political detainees. This is definitely a very simple gesture which President Lukashenko could make.
It is time to make a summary of the discussion. I call on Deputy Prime Minister Vondra to sum up.
President-in-Office of the Council. - Mr President, I will try to summarise this on behalf of the Council.
Firstly, I think we have had a really interesting debate on the substance, certainly bringing a lot of input into our common work. I would like to stress that we in the Council appreciate the interest and active engagement of the European Parliament on Belarus. I think it is particularly helpful in keeping up the pressure on human rights issues, on the one hand, and in not losing this kind of strategic approach on the other. I would particularly like to thank the Polish Members of the European Parliament - be it Jacek Protasiewicz, Janusz Onyszkiewicz or Józef Pinior - for their contributions. I think we are listening carefully.
I will now make perhaps three points in conclusion. Firstly, on visa fees, which many of you have mentioned. This is a problem of which we are particularly aware. Even when talking in our national capacities over the past year, we always had much to say about this. Let me be clear here. We see Belarus as being part of Europe and we are aware of the problems caused to the citizens of Belarus by the increase in visa fees. To avoid negative consequences in terms of people-to-people contact, the Czech presidency will continue to encourage Member States to use the flexibility available in terms of the relevant provisions of the acquis. The presidency will also encourage a more coherent application of the existing rules by the Member States. If the current positive dynamics are maintained and strengthened with further substantive steps by Belarus regarding the respect of human rights and fundamental freedoms, allowing for the country's participation in the ENP and the future Eastern Partnership, a visa dialogue should eventually be envisaged.
On the Chernobyl children, a matter raised by some of you, I assure you that we will keep up the pressure. We supported the moves made by the French presidency on this issue, including the démarche carried out on 3 December last year. EU efforts have finally resulted in the temporary suspension of the Presidential Decree No 555 banning these trips. This, as well as the bilateral agreements which were reached in early December between Ireland and Belarus, on future rest and recuperation for children affected by the Chernobyl disaster, were a welcome development. We are aware that the general problem is far from being resolved. The Czech presidency will follow the matter and will take any further necessary steps on behalf of the EU, if appropriate, and will continue to raise this issue in our contacts with the authorities in Minsk.
Finally, in the coming months with the sanctions review and in the context of the future Eastern Partnership, Belarus will remain high on our agenda. Just as your resolution adopted on Belarus after the 28 September elections helped us to move forward, we hope that we can continue to receive your support during our term.
Member of the Commission. - Mr President, I have seen that a very broad majority has the same opinion that we have. That means that we have offered the possibility for Belarus to come closer to the European Union through the European Neighbourhood Policy. We have offered, in principle, a shadow action plan and also a possibility to join the Eastern Partnership at the right moment when, of course, the conditions will be right.
Having said this, let me just answer a few of those specific points that you have made. One on the financial crisis: Belarus has sustained the effects of the financial crisis and the rising gas prices in 2007 and 2008 reasonably well so far, due to its very limited integration in the global economy and also the substantial loans from Russia, China and Venezuela. Now however, as I think Mr Belder rightly said, it has had to ask the IMF for a standby loan of EUR 2.5 billion, including then devaluating its currency in order to counter the negative effects of the global crisis. Since its economy and industry remain largely unreformed and unstructured, we expect the negative tendency to continue with negative social consequences as a result. So you are right - this is an important factor.
On the nuclear power plant and the questions about security and safety, let me tell you that, in our technical dialogue on energy with Belarus, we pay special attention also to ensuring that this country respects international safety and security standards. We could say that Belarus cooperates very actively with the IAEA in Vienna and has been remarkably open to providing the Commission with information on this process.
Having said this, I just would like also to come back to the question of the visa fees. As I said in my first remark, you know that we would be ready to contribute to the negotiation as soon as the Council has also expressed the position to try to manage that, bringing all the Member States to the possibility of having a whole visa agreement as well as a re-admission agreement. Following the visit of my deputy director-general, Mr Mingarelli, to Minsk I can tell you that for the moment there is nothing new on this particular item. I just can say that visa fees and visas for children are specific to each and every country. We are not yet at the point of having one general agreement. That, again, would have to be negotiated by the Commission.
(PL) I have received five motions for resolution tabled in accordance with Rule 103(2) of the Rules of Procedure.
The debate is closed.
The vote will take place on Thursday 15 January 2009.
Written declarations (Rule 142)
in writing. - (PL) Mr President, we have been talking lately of a political thaw in Belarus. Alexander Milinkievich's opposition movement 'For Freedom' has finally been registered. Belarus has expressed willingness to participate in the Eastern Partnership. Even Washington has said that relations between the two countries have improved. Has the time come to warm relations and break the ice with Belarus? I wish we could, but we must remember that President Lukashenko is a sharp, hard-boiled political player.
We have already dealt with a 'political thaw' quite recently in Europe, and all I would like to point out is that these transformations have always resulted in disappointment.
What will be crucially important is how we play EU policy in the east in the coming months. Lukashenko has clearly stated that he will not bow to pressure from the West, and in negotiations with Medvedev on reducing gas prices, he declared that Belarus will not be indebted to Russia.
It is obvious that Belarus is playing on two fronts. We have to keep up cautious and considered negotiations so that we are not fooled by changes that may turn out to be temporary. We need to be firm on matters of strategic importance to the EU by conducting a targeted policy of support for the development of a civil society and an opposition in Belarus, where opposition activists are still being prosecuted and foreign clerics expelled. The EU cannot ignore the fact that the authorities in Belarus are continuing to violate citizens' and human rights.